Rao, C.J.
In accordance with stipulation of counsel that the items marked “B” or “C” covered by the foregoing protests consist of garden hose accessories (shutoffs, connections, snap attachments, fan sprays) used in and around family dwellings for household purposes, each item being attached to the end of a garden hose in the same manner as the nozzles the subject of United States v. Lipman's (52 CCPA 59, C.A.D. 859); that the items marked “B” are in chief value of brass; and that the items marked “C” are in chief value of zinc, the claims of the plaintiffs were sustained.